Citation Nr: 0421941	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  98-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.W.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from to August 1979 to 
April 1983.  His primary specialties and numbers were MM-3355 
submarine nuclear propulsion plant operator - mechanical and 
MM 3359 submarine nuclear propulsion plant operator - special 
category.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

A hearing was held at the RO in January 2001.

The Board remanded the case to the RO in October 2001.


FINDINGS OF FACT

1. The veteran did not engage in combat.

2. There is no credible evidence corroborating in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in peacetime service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.304(f) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including December 2001, February 2002, 
January 2003, and November 2003 letters.  

The December 2001 letter advised the veteran what the 
evidence must show to establish entitlement to service 
connection.  It also advised him to provide details regarding 
the stressors which he alleged he was exposed to in service, 
to include dates.  The November 2003 letter to him advised 
him what evidence it had received, what evidence VA was 
responsible to obtain, what evidence VA would make reasonable 
attempts on his behalf to obtain, what the evidence must show 
to support his claim, and how VA will help him obtain 
evidence for his claim.  The November 2003 letter also told 
him that he must give VA enough information about his records 
so that VA could request them from the person or agency who 
has them, and that it is his responsibility to make sure that 
VA receives all requested records that are not in the 
possession of a Federal department or agency.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, service personnel records, 
other evidence from the service department, and VA medical 
records and examination reports and private treatment records 
have been obtained.  Reasonable attempts were made to obtain 
identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that where, as here, 
VCAA notice was not mandated at the time of the initial AOJ 
decision, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  In this 
case, after the November 2003 VCAA letter, the AOJ considered 
the claim again and issued a supplemental statement of the 
case in February 2004.  There was proper subsequent VA 
process.  



Analysis

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran 
v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated 
that "the absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The Board concludes that the veteran did not engage in 
combat.  He stated in a July 1997 examination that while he 
was involved in a somewhat secret military conflict with 
another country, and that he had ground service and that they 
had armed conflicts with the people from that other country.  
He reported that he had had to kill several individuals from 
that country and one young boy was among his victims.  His 
assertions of combat are not credible.  The veteran's service 
personnel records indicate that his specialty was a submarine 
propulsion plant operator.  They do not indicate that he 
killed anyone or that he was in combat. His assertions of 
combat are unsupported and not credible.  Since no combat is 
shown, the veteran's own lay testimony is insufficient to 
establish the occurrence of stressors and alleged stressors 
must be corroborated by credible supporting evidence.  

As such, the Board must make a determination as to whether 
the veteran's alleged stressors are supported by credible 
evidence.  The Board finds that the stressor reported above 
is not supported by credible evidence.  There is no evidence 
that it occurred, other than the one reporting of it by the 
veteran during the VA compensation setting in June 1997.  
After the veteran was requested by VA in January 2003 to 
provide detailed descriptions of the specific traumatic 
incidents, he made no mention of the above alleged stressor 
and indicated that his primary incident occurred when he was 
repairing a whip antenna sail cover.  While in December 1997, 
the veteran indicated that he had written to the Secretary of 
the Navy in September 1997 and requested that he be released 
from his oath under the National Security Act so he could 
provide further documentation of several specific stressors 
and was advised that he could not, the Board notes that the 
veteran's service personnel records contain nothing to 
corroborate that he had armed conflicts with people from 
another country or killed individuals.

Another stressor is reported by the veteran.  He does not 
alleged that it was incurred in combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.  
In March 1997, the veteran stated that while the U.S.S. RAY 
was deployed in 1981, it suffered damage to the sail and 
emergency repairs were required while underway.  He was 
ordered to make the repairs which involved welding a part of 
the sail while he was being suspended by a rope while they 
were operating in the North Atlantic, where the seas are 
severe.  As he was conducting the repairs, the rope broke, 
and he was thrown overboard.  As he fell, his head hit the 
port sail plane and caused a gash in his scalp on the crown 
of his head.  When he hit the water, he was terrified and 
numb at the same time.  He thought he would be dead.  He did 
not remember being rescued, and he woke up in the Ward Room 
with the Pharmacist Mate putting stitches in his head.  
During the hearing at the RO in January 2001, the veteran 
testified that the incident occurred between August and 
November of 1981.  

Service medical records do not corroborate him sustaining an 
injury to the back of his head or having sutures put in his 
head or him having a gash or scar on his head.  No other 
evidence, including the veteran's service personnel records, 
indicates that this incident occurred.  The service personnel 
records corroborate that the veteran went to welding school 
but do not report the incident.  A declassified command 
history for the U.S.S. RAY shows that it was deployed in the 
North Atlantic between August and November 1981 but it does 
not report the incident.  The incident and the head scar were 
not mentioned at the time of the veteran's May 1983 claim or 
his June 1983 or May 1986 VA examinations.  The veteran's 
head was normal and his skin had no lesions according to the 
June 1983 VA examination.  The evidence does not corroborate 
this stressor.  

While the veteran stated at the time of his March 1997 letter 
that he was hesitant to be more specific about the mission 
details because he did not know what information was still 
classified, the injury and the gash and scar were not 
reported in service records or when the veteran filed his 
claim in May 1983 or in the June 1983 or May 1986 VA 
examination reports. 

While the veteran reported in a January 2003 letter that 
after the incident, he had nightmares of drowning but did not 
say anything more about the incident or injury because he was 
afraid the Navy would take away his NPPO and Submarine 
rating, neither the nightmares nor the head scar was 
mentioned when the veteran filed his claim in May 1983 or in 
the June 1983 or May 1986 VA examination reports.

The veteran stated in September 1997 that at the time of his 
discharge, he was suffering from service related 
stress/depression and that he did not include stress and 
depression in his original request for compensation because 
the exact nature of the exposures may have necessitated 
release of classified information to substantiate the claim.  
Additionally, in January 2003, the veteran reported that 
after his discharge, he continued to have nightmares several 
times a week about drowning and watching the boat sail off.  
However, no treatment or notation of stress or depression is 
shown in service and he was examined by three VA physicians 
in June 1983, including a neurologist, and none of them 
reported that he had signs of stress or depression.  The 
general medical examiner remarked in the psychiatric subpart 
of the June 1993 examination -- where he was instructed to 
describe behavior, emotional reaction, and signs of tension -
- that the veteran was oriented, alert, and cooperative.  The 
first report of PTSD shown is from the veteran to a private 
physician in August 1996.  In January 2003, the veteran 
reported that he had had problems in a civilian job, and 
marital problems, and that problems became so severe that he 
could no longer work or be around his wife, family, and other 
people.  He stated that he quit work in 1993 and divorced in 
1994.  The veteran's assertions that he had PTSD during 
service are not competent as he is not a medical 
professional.  In addition, his assertion that he had 
psychiatric manifestations during service are unsupported and 
not credible.  

The Board notes that the veteran in October 2003 argued that 
since ship logs were withheld by the Department of Defense, 
and they are vital to his case, the presumption of truth 
should be in his favor and the claim should be granted.  In 
response to this, the Board notes that the Navy had indicated 
in July 2003 where deck logs for Navy ships are located.  
However, the veteran was requested to provide the date of the 
alleged stressor in a December 2001 letter from the VA to 
him, and he never has.  The USASCRUR in March 2003 indicated 
that in order to conduct deck log research, the veteran must 
provide a specific date within a 60-day time period of the 
occurrence.  The reason for the lack of a deck log search is 
the veteran's failure to supply information which is 
necessary.

In May 2002, the veteran identified a March 4, 1982 service 
record which indicates that he had fallen approximately 2 
months prior to the exam.  A March 4, 1982 service record 
indicates that he fell down a ladder on a submarine in 
January 1982 and that the admission diagnosis was rule out 
herniated disc - L5, S1.  The evidence does not show this to 
be the same incident which the veteran earlier reported was 
in the North Atlantic when a rope broke and he fell 
overboard.  The diagnosis of post-traumatic stress disorder 
has not been made based upon the veteran falling down a 
ladder in service.  

Lastly, the Board notes that a VA examiner commented that it 
was his impression that the veteran was telling the truth.  
However, the regulatory standard is whether there is credible 
supporting evidence that the stressor occurred.  The fact 
that a VA examiner believed the veteran is not material for 
the purpose of establishing supporting evidence.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



